Citation Nr: 0118252	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  95 - 34 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1976 to August 1981, and subsequently served in 
the United States Navy Reserve from June 1986 to June 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1994 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon which denied service connection for 
a low back injury, claimed by the veteran to have been 
aggravated while on active duty for training in May 1988.  

This claim was previously before the Board in August 1997 and 
was remanded to the RO for additional development of the 
evidence, to include obtaining the exact dates of any active 
duty for training or inactive duty for training served by the 
veteran during his Navy Reserve enlistment, and the service 
medical records pertaining to his reserve enlistment.  After 
further development of the evidence, the RO, in a March 2001 
Supplemental Statement of the Case, continued to deny the 
veteran's claim.  The case is now before the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  Clear and unmistakable evidence establishes that veteran 
sustained an on-the-job low back injury on May 19, 1988; that 
he was treated and compensated for that injuries under 
Workman's Compensation; and that the veteran denied any 
relationship between that back injury and his Naval reserve 
service while being treated and compensated for that 
condition.  

3.  The record includes no competent medical evidence showing 
that the veteran sustained additional injury or aggravation 
of a preexisting injury during any period of active service, 
active duty for training, or inactive duty training; no 
increase in the severity of the veteran's back symptoms was 
shown during any period of active duty for training or 
inactive duty training. 


CONCLUSION OF LAW

A back injury was not incurred in or aggravated by active 
service or during any period of active or inactive duty for 
training, and the service incurrence of arthritis of the 
lumbar spine during active service may not be presumed.  
38 U.S.C.A. §§  101(24), 106, 1112, 1113, 1131, 1137, 1153, 
5107(a) (West 1991), § 5103A(a)-(d), effective November 9, 
2000;  38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The veteran is seeking entitlement to service connection for 
a low back disability.  In essence, he contends that, 
although he injured his back at his civilian job, his back 
disability was aggravated by Naval reserve service.

In the interest of clarity, the Board will initially review 
rhe evidentiary and procedural history of this case.  The law 
and VA regulations applicable to the issue on appeal will 
then be briefly set forth.  Finally, the Board will analyze 
the veteran's claim and render a decision. 


Evidentiary and Procedural History

The veteran's service entrance examination, conducted in 
April 1976, disclosed that his spine and musculoskeletal 
system were normal.  In April 1979, the veteran was seen for 
complaints of low back pain, and examination disclosed a full 
range of pain-free back motion, without tenderness to 
palpation, discoloration, or deformation, assessed as mild 
low back pain.  No further complaint, treatment , findings or 
diagnoses of a back disability where shown during the 
veteran's remaining period of active service.  On medical 
examination in November 1979, the veteran's spine and 
musculoskeletal system were normal, and he denied any 
recurrent back pain.  On service separation examination in 
July 1981, the veteran's spine and musculoskeletal system 
were normal, no neurological abnormalities were found, and he 
denied any recurrent back pain.  

The veteran's reserve administrative records show that he 
served in the Naval Reserve from June 2, 1986, to June 1, 
1988; that he had no periods of active duty for training 
during that enlistment; and that he attended weekend drills 
eight times between April 1, 1988, and June 1, 1988.  His 
veteran's reserve service medical records show that on his 
March 1986 medical examination for enlistment in the Navy 
Reserve, the veteran denied recurrent low back pain, and that 
examination of his spine and musculoskeletal system was 
normal.  On periodic medical examination for Navy Reserve 
service in December 1986, the veteran denied any history of 
recurrent back pain, and examination of his spine and 
musculoskeletal system disclosed no abnormalities.  The 
veteran executed a written certification in July 1987 and in 
April 1988 that there had been no significant change in his 
physical condition since the December 1986 medical 
examination; and certified on May 22, 1988, that he had 
"suffered no injury or illness during his period of [active 
duty for training] from May 2, 1988 to May 16, 1988."  The 
veteran's reserve administration records fail to document any 
period of active duty for training between April 1 and June 
1, 1988.  

On June 1, 1988, the veteran submitted a claim for Workman's 
Compensation insurance benefits for an on-the-job back injury 
sustained while lifting a patient at Mount Tabor Care Center 
on May 19, 1988.  He subsequently submitted a claim for 
benefits for another back injury sustained while moving a 
patient from bed to wheelchair while working at Mount Tabor 
Care Center on July 30, 1988.  The record shows that the 
veteran submitted certified statements to his Workman's 
Compensation insurance carrier dating the onset of his back 
disability to job-related injuries on May 19, 1988 and July 
30, 1988.  

Medical records from a private osteopath, dated May 25, 1988, 
show that he initially saw the veteran at the [Navy] Reserve 
Center for complaints of low back pain.  A letter from that 
physician to the veteran's insurance company, dated September 
8, 1988, stated that he had been seeing the veteran for 
treatment of an on-the-job back injury incurred on May 19, 
1988, and included a medical report and claim form for 
Workman's Compensation benefits, completed by the claimant, 
showing that he sustained a work-related back injury while 
transferring a patient at Mount Tabor Care Center on May 19, 
1988.  

Additional private medical records report further treatment 
of the veteran for on-the-job back injuries sustained while 
moving patients at Mount Tabor Care Center on May 19, 1988, 
and on July 30, 1988.  A letter from a private orthopedic 
physician, dated in August 1988, shows that the veteran gave 
a confusing history of three low back injuries while working 
at Mount Tabor Care Center, including injuries on May 19, 
1988, and on July 30, 1988, while moving patients, and 
another back injury on May 31, 1988, when he fell off a 
chair.  

The RO has obtained all  medical evidence identified by the 
veteran in connection with his treatment for a back injury, 
including private medical records dated from May 1988 to 
November 1989.  None of those records reflect any complaint, 
history, or report of a back injury to the veteran during 
active duty or during Navy Reserve service.  A letter from 
the veteran's attorney, dated in May 1990, stated that his 
Workman's Compensation claim had been concluded.  

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO in 
October 1990, states that he sustained a low back strain on 
May 19, 1986; a mid-back strain on June 31, 1986; and a 
whiplash injury to the neck in 1987-1988, with treatment by a 
private physician from June to September 1988, and treatment 
by a chiropractor from May 1986 to May 1988.  

A report of VA orthopedic examination, conducted in January 
1991, noted the veteran's statement that he had no back 
problems prior to or during active service, or at the time of 
service separation in 1981.  He related that he sustained a 
back injury while lifting during his civilian employment and 
that such was treated under Workman's Compensation coverage, 
but asserted that he had some worsening of his symptoms 
because of his duties in the Navy Reserve.  There was no 
reference to or identification of a specific injury to the 
veteran during reserve service.  X-rays of the back revealed 
mild degeneration of the thoracic and lumbar spines 
consistent with his age, with disc space narrowing and 
osteophytes at L4-5 and L5-S1.  The diagnoses included 
chronic pain in the upper and lower lumbar areas, diagnosed 
as chronic muscle strain superimposed upon degenerative 
instability and stiffness, without nerve root encroachment, 
and pain and numbness in the left lower extremity diagnosed 
as referred discomfort from the low back.  

A letter from a former service comrade of the veteran (Mr. 
E.), received at the RO in February 1992, states that a 
particular noncommissioned officer (Mr. V.) was in charge of 
physical training at the Naval Reserve [Center], Swan Island, 
Portland, Oregon; that the Mr. E. was present when the 
veteran reported to sick bay after physical training with 
complaints of a back injury; and that the veteran was taken 
into one of the treatment rooms by a reserve lieutenant (Dr. 
E.).  Another letter from Mr. E., received at the RO in 
February 1997, states that he was helping in sick call when 
the veteran reported to sick bay during a drill weekend in 
1988.  
  

A letter from the veteran, received at the RO in March 1992, 
stated that he had informed his reserve unit leader of his 
low back, mid-back and neck pain and informed him that he 
could not participate in physical training because it was too 
painful; that he was nevertheless required to participate in 
physical training; that he was sent to sick bay after 
physical training to report a back injury during such 
training; that his spine was manipulated by a reserve medical 
officer (Dr. E.), but no X-rays were taken; and that the 
physical training he underwent during Navy Reserve service 
was the cause of his back injury.  A letter from another 
former service comrade of the veteran (Mr. V.), received at 
the RO in May 1992, asserted that he was in charge of 
mandatory physical training for the Naval Reserve unit at the 
Naval Hospital, San Diego, on the day the veteran injured his 
back; and that he told the veteran to complete physical 
training, to report to sick bay, and to state that he had 
injured his back while doing physical training. 

Private treatment records dated in October and November 1993 
show that the veteran was seen for complaints of neck and 
back pain after a fall at work on October 15, 1993; that he 
continued to be seen by private physicians for a mild 
cervical and ligamentous strain; that X-rays of the lumbar 
spine revealed a mildly narrowed L5-S1 interspace with no 
other abnormalities; and that he was released to return to 
work in November 1993 with restriction of activities.  

A January 1997 letter from a private osteopath (Dr. E.), 
stated that he could not locate the veteran's medical 
records, but recollected the veteran's May 1988 injury from 
notes written when an effort was made to find those records 
in September 1995.  He stated that the veteran strained his 
low back musculature while lifting patients at his civilian 
job at Mount Tabor Care Center; that he came to his reserve 
drill weekend Saturday and Sunday and complained of pain 
while performing physical training; that he saw the veteran 
after he had completed physical training and reported to sick 
bay; that as the veteran's initial injury, thought to be 
muscle strain, was felt to be due to his civilian job, he was 
referred to a civilian medical office for follow-up; that the 
veteran saw him for three visits, and a chiropractor for two 
years thereafter under Workman's Compensation coverage; and 
that the veteran was eventually declared medically stable 
with about a 30 percent permanent partial disability in 
October 1990.  The veteran's private osteopath further stated 
that the veteran thought that Navy Reserve physical training 
caused an exacerbation of his back pain, and that he was 
therefore entitled to disability benefits based upon service-
aggravated injury.  

VA outpatient treatment records, dated from November 1990 to 
March 1997, show that the veteran was seen in September 1995 
for complaints of low back pain while cleaning floors.  He 
was treated for an on-the-job injury, and the clinical 
impression was lumbosacral strain.  He was again seen in 
March 1997 for complaints of back pain of two week's 
duration, and a history of a significant back injury in 1989 
[sic], with resulting permanent partial disability, was 
noted.  It was further noted that the veteran had failed to 
disclose that injury on his application for employment.  

Private medical records from Kaiser Permanente, dated from 
November 1993 to April 1997, show that the veteran was seen 
for a variety of complaints unrelated to his back disorder.  
He was seen in March 1997 for complaints of an on-the-job low 
back injury, and offered a history of a previous back injury 
in 1988, without significant problems until recently.  He was 
placed in a physical therapy program, but was subsequently 
discharged for noncompliance, a wide diversity of complaints, 
and failure to improve.  A computer axial tomography (CT) 
scan in April 1997 revealed mild or no bulging of the annulus 
at L3-4, L4-5, and L5-S1, with minimal or no stenosis, normal 
facet joints, and no evidence of disc herniation.  The 
veteran was diagnosed with a work-related lumbar strain.  

A personal hearing was held in April 1997 before a RO Hearing 
Officer.  The veteran offered sworn testimony that he injured 
his back while working at Mount Tabor [Care Center]; that on 
subsequent Navy Reserve drill, he was required to perform 
physical training; that he then reported to sick bay and his 
back was manipulated by a reserve physician, Dr. E.; that he 
subsequently saw that physician and a chiropractor for his 
back symptoms, but the physician's treatment records are not 
available; and that his on-the-job injury at Mount Tabor Care 
Center occurred on a Wednesday or Thursday, about three days 
before his Naval Reserve drill that weekend.  The veteran was 
unable to state the exact dates of either his on-the-job 
injury or the weekend Navy Reserve drill where he performed 
physical training, and was unable to explain why his claims 
for Workman's Compensation benefits made no reference to any 
intervening injury or aggravation of his work-related back 
disorder during Navy Reserve drill.  A transcript of the 
testimony is of record.  

Relevant Law and Regulations

Service connection

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(2000).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when such is manifested to a compensable degree 
within a year after separation from active duty.  38 C.F.R. 
§§ 3.307, 3.309(a) (2000).  

In addition, service connection may be granted for disease or 
injury which was incurred or aggravated while performing 
active duty for training or for injury incurred while 
performing inactive duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 1991).  Active duty for 
training is not considered active duty unless service 
connection is granted for a condition incurred in or 
aggravated during a period of active duty for training.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. 1111 (West 1991); 38 
C.F.R. 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306(a) (2000).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 1991).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2000). In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed.Cir. 1997) and cases cited therein.  
Particularly with respect to the veteran's hearing testimony, 
although the Board is obligated to consider such testimony, 
in evaluating such testimony it may consider such factors as 
self interest.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [interest may affect the credibility of testimony]; 
cf. Pond v. West, 12 Vet. App. 341, 346 (1999).


Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  

The Board's review of the record shows that the RO has 
obtained the veteran's complete service medical records, his 
reserve medical and administrative records, and all private 
and VA medical evidence identified by the appellant, 
including medical evidence associated with the veteran's 
work-related back injuries.  In addition, the veteran 
underwent a comprehensive VA orthopedic examination in 
January 1991, and has offered sworn testimony at a personal 
hearing before an RO Hearing Officer in April 1997. 

At the time of receipt of the veteran's original application 
for VA disability compensation for a back disability, an RO 
letter of January 2, 1991 informed him that his service 
medical records had been ordered from the service department.  
He was further notified that he should submit any service 
medical records or reserve medical records in his possession; 
that he should submit statements from private physicians who 
had treated that condition during or after service, including 
names, dates, findings and diagnoses; and that he should 
submit certified statements from former service comrades or 
other persons having knowledge of his disability during 
service, including dates, places, observations, and units of 
assignment.  Following a VA orthopedic examination in January 
1991, an RO letter of September 11, 1991, asked that he 
provide evidence regarding his nonmilitary work injury.  
Another RO letter to the veteran, dated December 26, 1991, 
asked the veteran to submit details regarding his work-
related back injury subsequent to his November 1976 to August 
1981 period of active service, including the back injury 
covered by Workman's Compensation.  The RO requested 
additional service medical records of the veteran from the 
National Personnel Records center and from the veteran's Navy 
Reserve unit, and asked the veteran's assistance in obtaining 
those records.  Lay statements were received from the veteran 
and former service comrades in February, March and May 1992.  

A rating decision of June 1993 denied service connection for 
a back injury.  The claimant and his representative were 
notified of that action by RO letter of June 23, 1993, with a 
copy of the rating decision, which notified the claimant of 
the issue addressed, the evidence considered, the 
adjudicative actions taken, the decision reached, the reasons 
and bases for the decision, his right to appeal that 
determination and to have a personal hearing, and the time 
limit in which to do so.  Following receipt of his notice of 
disagreement, all private medical evidence identified by the 
veteran was obtained by the RO.  The veteran's claim for 
service connection for a back condition was again denied by 
rating decision of November 1994, and the veteran was 
notified of that decision by RO letter of December 20, 1994, 
with a copy of the rating decision, which again informed him 
of the issue addressed, the evidence considered, the 
adjudicative actions taken, the decision reached, the reasons 
and bases for the decision, his right to appeal that 
determination and to have a personal hearing, and the time 
limit in which to do so.  

The veteran was provided a statement of the case on December 
14, 1994, which notified him of the issue addressed, the 
evidence considered, the adjudicative actions taken, the 
decision reached, the pertinent law and regulations, the 
reasons and bases for the decision, his responsibility to 
submit evidence to support his claim, and VA's obligation to 
assist him by obtaining existing VA and non-VA medical and 
other evidence, including evidence in the possession of 
governmental authorities, that is pertinent and specific to 
his claim.  Following receipt of additional evidence, a 
supplemental statement of the case, issued on August 7, 1995, 
notified him of the issue addressed, the additional evidence 
considered, the adjudicative actions taken, the decision 
reached, and the reasons and bases for the decision.  

A rating decision of August 1995 continued the denial of the 
veteran's claim for service connection for a back condition, 
and the veteran was informed of that action by RO letter of 
August 7, 1995, with a copy of the rating decision, which 
notified him of the issue addressed, the evidence considered, 
the adjudicative actions taken, the decision reached, the 
reasons and bases for the decision, his right to appeal that 
determination and to have a personal hearing, and the time 
limit in which to do so.  The claimant perfected his appeal 
in August 1995, additional medical evidence was obtained, and 
a personal hearing was held before an RO Hearing Officer in 
April 1997.  Another supplemental statement of the case was 
provided on August 28, 1997, notifying the claimant of the 
issue addressed, the additional evidence considered, the 
adjudicative actions taken, the decision reached, and the 
reasons and bases for the decision.  

As noted, the Board remanded the case to the RO in August 
1997 for additional development of the evidence, to include 
obtaining additional service medical and nonmedical evidence, 
verifying the exact dates of any periods of reserve active 
duty for training or inactive duty for training, and 
readjudicating the veteran's claim based upon the additional 
evidence obtained.  The veteran was provided a copy of the 
Board's remand order notifying him of the action taken and 
the additional evidence needed.  Further, an RO letter of 
October 30, 1997, informed the veteran that additional 
evidence was needed to support his claim, and asked that he 
complete and submit medical record release authorizations (VA 
Forms 21-4142) showing the names, addresses and dates of all 
health care providers who had treated him for his back 
disorder since March 1997.  His reserve service dates were 
received at the RO in October 1998, and no additional 
evidence was received from the veteran.  He was provided 
another supplemental statement of the case on March 20, 2000, 
with attachments, notifying him of the issue addressed, the 
evidence considered, the adjudicative actions taken, the 
decision reached, the pertinent law and regulations, the 
reasons and bases for the decision, his responsibility to 
submit evidence to support his claim, and VA's obligation to 
assist him by obtaining existing VA and non-VA medical and 
other evidence, including evidence in the possession of 
governmental authorities, that is pertinent and specific to 
his claim.  A rating decision of March 2001 confirmed the 
previous denials of the veteran's claim for service 
connection for a back disorder, and another supplemental 
statement of the case was provided on March 21, 2001, with a 
copy of that decision, which notified him of the issue 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, and the reasons and bases for 
the decision.  An RO letter to the veteran, dated March 22, 
2000, notified him that his case was being returned to the 
Board, and of his right to submit additional comment.

In short, the RO has obtained available evidence from all 
sources identified by the veteran, and he has been afforded a 
VA orthopedic examination and a personal hearing.  The Board 
finds that the facts relevant to the issue on appeal have 
been properly developed and that the statutory obligation of 
VA to assist the veteran in the development of his claim has 
been satisfied.  See 38 U.S.C.A. §§  5107(a)(West 1991), 
5103(a)-(d), effective November 9, 2000.  On appellate 
review, the Board sees no areas in which further development 
might be productive.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran);  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  


Discussion

The record in this case does not disclose any relationship 
between the veteran's period of active duty from 1976 to 
1981, and the veteran does not appear to contend that such a 
relationship exists.  No chronic back disability was shown 
during the veteran's period of active service, and service 
medical examinations in April 1976, in April 1979, in 
November 1979, and on service separation examination in July 
1981 showed that he denied any recurrent back pain and his 
spine and musculoskeletal system were normal.  During a VA 
orthopedic examination in January 1991, the veteran stated 
that he had no back problems prior to or during active 
service, or at the time of service separation in 1981.    

Moreover, the record does not demonstrate, and the veteran 
does not appear to contend, that any back injury occurred 
prior to May 1988.  Reports of reserve service medical 
examinations in March 1986 and in December 1986 show that the 
veteran denied any history of recurrent back pain, and that 
examination of his spine and musculoskeletal system disclosed 
no abnormalities.  In addition, the reserve service medical 
records show that the veteran executed written certifications 
in July 1987 and in April 1988 that there had been no 
significant change in his physical condition since the 
December 1986 medical examination.  The veteran certified on 
May 22, 1988, that he had suffered no injury or illness 
during his period of active duty for training from May 2, 
1988 to May 16, 1988. 

There is clear and unmistakable evidence that the veteran 
injured his back performing the duties of his civilian 
employment on May 19, 1988, before the May 22, 1988 weekend 
reserve drill.  The medical evidence is clear on this point 
and the veteran does not deny the pre-existing injury.  
Indeed, he received workers compensation benefits for the on-
the-job injury.

As indicated in the Board's report of the evidence of record, 
above, the veteran in essence contends that a back disability 
which he sustained in connection with his civilian employment 
on May 19, 1988 (and for which he received workers 
compensation benefits) was aggravated by his naval reserve 
service on May 22, 1988.  The veteran has submitted his own 
personal testimony as well as statements from members of his 
Reserve unit in support of his claim.

The Board has carefully reviewed the objective medical 
evidence on file.  The medical evidence shows that the 
veteran sustained an on-the-job low back injury on May 19, 
1988.  That particular injury was established by competent 
medical evidence and the veteran has specifically 
acknowledged the injury in his sworn testimony.  The 
overwhelming body of competent medical evidence shows that 
the veteran sustained an on-the job back injury on May 19, 
1988 and that he saw Dr. E. on May 25, 1988. 

The veteran has contended that he went to a weekend drill 
during the intervening weekend, i.e. on May 22, and 
aggravated his pre-existing injury.  However, while there is 
evidence which shows that the veteran complained of back pain 
after completing physical training during his weekend reserve 
drill, there is no competent medical evidence demonstrating 
or diagnosing additional or superimposed injury, an increase 
in the severity of his back symptomatology, or aggravation of 
the veteran's May 19, 1988, on-the job injury during that 
reserve drill.  

Significantly, in the Board's opinion, the May 25, 1988 
treatment notes, the certified claim for Workman's 
Compensation benefits executed by the veteran on June 1, 1988 
and the September 1988 letter from the private physician who 
saw him both during the weekend reserve drill all make no 
reference to any additional or superimposed injury, increase 
in symptomatology, or aggravation of the veteran's back 
disorder during his weekend reserve drill.  All of these 
reports specifically identify his back disorder as 
originating in an on-the-job injury which he sustained in 
connection with his civilian employment on May 19, 1988, with 
the naval reserve service not being implicated.  

The medical evidence of record fails to establish that the 
veteran sustained an additional or superimposed back injury, 
or any chronic increase in the severity of his work-related 
back injury, due to the weekend reserve drill between May 19, 
1988, and his appointment with Dr. E. on May 25, 1988.  While 
the January 1997 letter from Dr. E. cites the veteran's 
belief that performing physical training during weekend 
reserve drill caused an exacerbation of his back pain, he 
himself does not endorse that belief.  Indeed, there is no 
competent medical evidence of record which supports the 
veteran's contention that his back injury was aggravated by 
his reserve training on May 22, 1988.  

During the VA orthopedic examination in January 1991, the 
veteran stated that he sustained a back injury while lifting 
during his non-military work; and that such was treated under 
Workman's Compensation.  He asserted that he had some 
worsening of his symptoms because of his duties in the Navy 
Reserve.  The veteran offered no reference to or 
identification of a specific back injury during his reserve 
service.    

The Board has no reason to doubt that the veteran may have 
experienced some back pain during his weekend drill, which 
occurred three days after the on-the-job injury occurred but 
before his appointment for treatment on May 25, 1988.  
However, to the extent that the veteran equates any back pain 
he experienced during his weekend drill with an aggravation 
of the pre-existing injury, this is a medical matter which 
the veteran, as a lay person without medical training, is not 
qualified to render an opinion.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Espiritu v. 
Derwinski,  2 Vet. App. 492, 494-5 (1992). 

Further, the Court has held that ". . . temporary or 
intermittent flare-ups during service of a preexisting injury 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to symptoms, 
is worsened."  Jensen v. Brown,  19 F.3d 1413 (Fed.Cir. 
1994);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In 
any event, as discussed above, there is no medical evidence 
demonstrating that the veteran's work-related back injury 
increased in severity, even temporarily, during his Navy 
Reserve training in May 1988.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence and must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Madden and Gilbert, supra; Wood v. 
Derwinski,  1 Vet. App. 190, 193 (1991).  For that reason, it 
is appropriate for the Board to consider the veteran's 
credibility, as shown by his factual contentions and 
assertions on private and VA examinations and evaluations, in 
his benefit claims and documents, and in his sworn testimony, 
in light of the documentation obtained from the service 
departments.  In this particular case, the Board finds that 
the veteran's certified statements as to the origin of his 
back disability, submitted in support of his claims for 
Workman's Compensation medical and disability payments, his 
statements made during the course of medical treatment for 
that disability, and his sworn testimony during his April 
1997 personal hearing are inconsistent, conflicting, and 
contradictory.  On that basis, the Board concludes that the 
appellant is neither a credible witness nor a reliable 
historian.  The Board cannot help but observe that it 
strongly appears that the veteran emphasized his on-the-job 
injury and utterly discounted his reserve service as a factor 
in connection with his workers compensation claim, yet he 
focused on the alleged aggravation of the back injury during 
the weekend drill when he applied for VA benefits.  As noted 
by the Board above, the Board can consider self interest in 
assessing the credibility of testimony.  See Cartright, 
supra.  The veteran's self interest is amply demonstrated 
here.  To the extent that he is contending that he 
experienced an aggravation of the pre-existing back injury 
during the drill on May 22, 1988, his testimony and 
statements are neither competent or probative. 

The Board has no reason to doubt the statements of the 
veteran's fellow service members to the effect that he 
complained of back pain during his weekend reserve drill.  
However, as discussed above, as lay persons Mr. E. and Mr. V. 
are not competent to comment on medical issues such as 
aggravation of a preexisting injury.  Dr. E., although 
competent to opine as to the matter of aggravation, in fact 
did not and appeared to attribute the veteran's back problems 
exclusively to the civilian on-the-job injury.   

In short, based upon the foregoing, and for the reasons and 
bases stated, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The Board concludes 
that a back injury was not incurred in or aggravated by 
active service or during any period of active or inactive 
duty for training.  Accordingly, service connection for a 
back disability based upon service incurrence or aggravation 
is denied.  


ORDER

Service connection for a back disability is denied.  




		
	Barry  F.  Bohan
	Member, Board of Veterans' Appeals



 

